

115 HR 879 IH: Flood Insurance Integrity Act of 2017
U.S. House of Representatives
2017-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 879IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2017Mr. Bilirakis (for himself and Ms. Esty) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Government Accountability Office to conduct periodic reviews of the flood insurance
			 rates and flood insurance rate maps under the national flood insurance
			 program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Flood Insurance Integrity Act of 2017. 2.GAO reviews regarding flood insurance rates and rate maps (a)Periodic review of rate tablesDuring the 6-month period that begins 12 months after the date of the enactment of this Act and every 4 years thereafter, the Comptroller General of the United States shall conduct a review of the rate tables established by the Federal Emergency Management Agency for carrying out the national flood insurance program under the National Flood Insurance Act of 1968 (42 U.S.C. 4011 et seq.) and in effect at the time of such review, and shall make a determination of whether—
 (1)the chargeable premium rates for flood insurance coverage determined by such tables are actuarially sound, based on standard actuarial practices used in the private sector; and
 (2)such chargeable premium rates are sufficient to ensure the long-term financial sustainability of the national flood insurance program.
 (b)Annual review of mapping process and rate mapsDuring the 6-month period referred to in subsection (a) and annually thereafter, the Comptroller General, in consultation with the United States Geological Survey of the Department of the Interior, shall conduct a review of the process in effect at the time of such review for establishing and updating flood insurance rate maps under the national flood insurance program and shall make a determination of the degree of accuracy of such mapping process.
 (c)ReportsFor each review conducted pursuant to subsection (a) or (b), the Comptroller General shall submit to the Congress a report describing the results of the review and the determinations made pursuant to the review.
			